Rogers, J.
— As the legal existence of the wife is merged in the husband, a conveyance by the husband to the wife, without the intervention of a trustee, is void at law'; and in equity, courts frequently refuse to lend assistance to such a deed, or to any agreement between them. Of this many instances are given in Sheppard v. Sheppard, 7 Johns. C. R. 60, where the cases are fully reviewed. But there are cases, where a court of chancery will not refuse its aid, as when the grant to the wife is nothing more than a reasonable provision for her, taking the circumstances of the husband at the time into consideration. Or, as in the case of the Lady Arundel v. Phipps, 10 Ves. 146, where it was held, that a husband and wife, after marriage, could contract, for a bona fide and valuable consideration, for a transfer of property from the husband to the wife, or to trustees for her. There must be some meritorious or valuable consideration, either before or after marriage, to induce the court to lend its aid to a defective and void conveyance. The conveyance from Jacob Belsterling, to his wife Marie Magdalen, was utterly void at law; and have such circumstances been shown, as will warrant the interposition of a court of equity ? An attempt has been made to prove that the wife possessed property at the time of the intermarriage, and that this was the consideration of the conveyance; but the evidence on this point is too loose and indefinite to lay the foundation of equitable relief ; besides, the provision made for the wife is unreasonable; for at the *69time of the conveyance, as appears from the defendant’s own evidence, the grantor was largely indebted in proportion to his means. •- Indeed, we are not without reason for believing, that the conveyance was made in fraud of creditors. When a person ''asks the aid of a court of equity, he must come into court with clean hands. There is no instance, where a court of equity has lent its aid to a defective or void conveyance, where the applicant claims through the medium of a fraud. If made to defraud creditors, (which there are grounds to believe,) she was a party to it; and the defendant claiming under her, with notice of the defect, which is apparent on tire face of the title papers, is not entitled to relief. Every point in the case is at war with the notion that she, or the person who stands in her place, is entitled to favour. At the time of the conveyance the husband was largely indebted; it cannot come, therefore, within tire class of cases where the court relieve because it is but a reasonable provision. She can claim no equity for the amount of property brought by her, to her husband, at the time of the marriage, for on that point the evidence is slight ; and above all there are the best reasons for thinking, it -was a mere contrivance to delay, hinder, and defraud creditors. The maxim that a nran must be just before he is generous, is grounded in morals as well as law. It appears that the husband continued to occupy the property as his own, and after his death a subsequent wife came in and occupied the estate as the representative of her deceased husband.
Judgment reversed, and judgment for the plaintiff for the one-sixth part of the premises described in the writ of ejectment.